This is an appeal from an order made in the court of chancery denying motion to strike out the bill of complaint. If the allegations of the complaint be true, the court below has jurisdiction to entertain the matter and award the relief prayed for, namely, the removal of cloud on the title of complainant's land.
The order is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None. *Page 497